Citation Nr: 0411467	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis, currently rated 30 percent disabling.

2.  Entitlement to an effective date earlier than November 6, 
2003, for the 30 percent evaluation for the dermatophytosis.

3.  Entitlement to an increased evaluation for schizophrenia 
and a generalized anxiety disorder, currently rated 30 
percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

5.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied the veteran's 
claims for a rating higher than 30 percent for his 
schizophrenia and generalized anxiety disorder and higher 
than 0 percent for his dermatophytosis (which also had been 
evaluated as a fungal rash of the neck).  The RO also denied 
his petition to reopen his claim for a heart disorder.

In a December 2003 supplemental statement of the case (SSOC), 
the RO confirmed and continued the 30 percent evaluation for 
the schizophrenia and generalized anxiety disorder.  The RO 
also confirmed the denial of the petition to reopen the claim 
for a heart disorder.  But the RO increased the rating for 
the dermatophytosis to 30 percent, effective November 6, 
2003, the date that new medical evidence was received.  The 
veteran requested an earlier effective date for the 30 
percent dermatophytosis evaluation in his December 2003 VA 
Form 9, Appeal to the Board, and that issue is also being 
adjudicated in this decision.

In a March 2004 rating decision, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU).  He has not yet filed a notice of 
disagreement (NOD), however, to initiate an appeal of that 
decision.  So that issue is not currently before the Board 
and will not be addressed in this decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2003).

Although the veteran's petition to reopen his claim for 
service connection for a heart disorder will be granted, the 
underlying claim must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part regarding this 
claim.  The other claims will be decided because no further 
development is needed.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  The veteran has recently had an appropriate affect, a 
good mood, normal speech, ability to handle his own financial 
affairs and cook and clean for himself; also, 
his intellectual capacity has been adequate, he has 
cooperated with examinations, his short and long term memory 
have been adequate, and he has maintained some effective 
social relationships; he has not recently had flattened 
affect, panic attacks, difficulty with his temper, speech 
difficulties, or difficulty understanding complex commands.

3.  The area of the veteran's neck exposed to his fungal rash 
is about 20 percent, and no systemic therapy has been 
required to control it.

4.  It was first factually ascertainable that a higher 30 
percent rating was warranted for the veteran's 
dermatophytosis on November 6, 2003, based on the results of 
a VA examination conducted on that date.

5.  Recent VA outpatient treatment (VAOPT) records show 
persistent or recurrent symptoms of a heart disorder and a 
possible relationship between these symptoms and a diagnosis 
of an enlarged heart while in service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for the schizophrenia and generalized anxiety 
disorder.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9205 (2003).

2.  The criteria are not met for a rating higher than 30 
percent for dermatophytosis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 (2003) and 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 
2002), effective August 30, 2002.

3.  The criteria are not met for an effective date earlier 
than November 6, 2003, for the 30 percent rating for the 
dermatophytosis.  38 C.F.R. § 3.400(o) (2003).

4.  The RO's August 1997 decision denying the veteran's 
petition to reopen his claim for service connection for a 
heart disorder in final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2003).  

5.  The evidence received since that August 1997 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for a heart disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The VCAA took effect after the veteran's March 2000 letter, 
which was treated as claims for increased ratings for 
dermatophytosis and schizophrenia and a petition to reopen 
his claim for a heart disorder.  The VCAA applies to claims, 
as here, filed prior to its November 9, 2000 effective date 
if VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the veteran's claims 
prior to November 9, 2000 because the RO had yet to issue its  
January 2002 rating decision, February 2003 statement of the 
case (SOC), and December 2003 SSOC.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Bernklau v. Principi, 291 F.3d 795, 806 
(Fed. Cir. 2002) (distinguishing between VCAA application to 
claims pending before RO or Board, and those on appeal before 
a Court).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id. at 422.  Here, though, the timing of the 
VCAA notice was consistent with the requirements of 
Pelegrini.  The veteran wrote the letter that served as the 
basis of all 3 claims in March 2000, and the RO did not issue 
its rating decision denying these claims until January 2002.  
Prior to this, the RO had sent him letters explaining the 
application of the VCAA to all three claims, in May and June 
2001.  Thus, since VCAA notice was provided prior to the 
initial unfavorable AOJ decision (i.e., the RO's initial 
denial of these claims), Pelegrini's requirements as to the 
timing of the VCAA notification were met. 

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

VA's Office of General Counsel recently held, however, in 
VAOPGCPREC 
1-2004 (Feb. 24, 2004), that the "fourth element" 
requirement of Pelegrini is 
non-binding obiter dictum.  Id. at 7.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  But this notwithstanding, even if Pelegrini's 
fourth element of the notice requirement was binding, the 
Board finds that the veteran was fully notified of the need 
to give to VA any evidence pertaining to his claims, and of 
all other applicable notice under the VCAA.

The RO's May 2001 letter specifically discussed the evidence 
needed in support of the veteran's claim for increased 
ratings for schizophrenia and dermatophytosis, and the 
evidence that already had been received.  It also explained 
the RO's duties to notify and assist him with his claims and 
the respective responsibilities-both his and VA's, in 
obtaining evidence in support of his claims.  Moreover, the 
letter instructed him that he "should submit any other 
evidence which shows that your disability has gotten worse 
since the last time we reviewed your claim."

Similarly, the RO's June 2001 letter specifically discussed 
the evidence needed in support of the veteran's petition to 
reopen his claim for service connection for a heart disorder, 
and the respective responsibilities-both his and VA's, in 
obtaining this evidence.  The RO also explained its duties to 
notify and assist him with this claim.  The RO also wrote:  
"You should submit any other evidence which shows that your 
disability has gotten worse since the last time we reviewed 
your claim."

Thus, even if Pelegrini's fourth element of the notice 
requirement was binding, the RO fully complied with it as to 
the claims in this case, as its May and June 2002 VCAA 
letters provided the information specified by Charles and 
Quartuccio, listed the evidence the veteran already had 
provided, and asked that he provide the RO with any 
additional evidence he had to support his claims, thus 
meeting Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even though 
the letter did not use this exact language.  Id. at 422.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").  In this case, even assuming the binding 
nature of Pelegrini's "fourth element," each of the four 
content requirements of a VCAA notice has been fully 
satisfied, and any error in not providing a single notice to 
the veteran covering all of Pelegrini's content requirements 
is harmless.

Finally, the RO also complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations 
regarding the claims at issue.  The RO received into evidence 
numerous private and VA medical records, including the 
December 2001 to July 2003 records of the Durham, North 
Carolina, VA Medical Center (VAMC) on which the RO based the 
increase in the evaluation of the veteran's dermatophytosis 
to 30 percent.  The RO also received into evidence medical 
records from the Social Security Administration (SSA).  
Moreover, the RO ordered VA examinations, which took place in 
November 2003, as to both increased rating claims.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As to the claim for increased ratings for both schizophrenia 
and dermatophytosis, entitlement to compensation already has 
been established and an increase in the disability ratings is 
at issue.  Therefore, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (where veteran timely appeals ratings initially 
assigned for his disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


Schizophrenia and Generalized Anxiety Disorder

The veteran's schizophrenia is evaluated, pursuant to a 
general rating formula for mental disorders, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (2003).  According to this 
code, a 50 percent evaluation is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9205 (2003).

The SSA records received in April 2003 contained an August 
1992 decision of an administrative law judge (ALJ) finding 
the veteran "disabled," concluding that he had not engaged 
in substantial gainful activity since December 1988, and 
finding that since that time his impairments included 
schizophrenia, major depression, an anxiety related disorder, 
a schizoid personality disorder, and irritable bowel 
syndrome.  The ALJ characterized his impairments as severe, 
stating they limited him in his ability to lift, carry, 
physically strain himself, maintain proper concentration, 
exercise proper judgment, respond appropriately to 
supervision, co-workers, deal with changes in a routine work 
setting, tolerate complex or stressful work situations, and 
understand, remember, and follow complex and detailed 
instructions.  The ALJ summarized that the veteran was unable 
to handle the mental requirements of even unskilled work 
activity.  In support of his decision, the ALJ cited private 
treatment records that reflected the veteran's schizophrenia, 
a schizoid personality disorder, and major depression, with 
the schizophrenia manifested by incoherence, illogical 
thinking, loosening of associations, a flat affect, auditory 
hallucinations, decreased appetite, energy, and 
concentration.  The ALJ also recounted the veteran's 
inpatient admission to a VAMC from May to June 1991, at which 
time he was treated for numbness in the hands and legs, heart 
palpitations, anxiety, and a feeling that something was 
moving in his head.  The ALJ continued this disability 
determination in April 1997.

VAOPT records since May 2000 show the veteran did not have 
nightmares, wanted his medication refilled, was pleasant with 
a flat affect, euthymic, logical, and coherent.  His mood was 
good, nonpressured speech was logical, and he had 
no illusions or dissociation.  The assessment was of chronic 
schizophrenia, benefiting from medication, improved sleep, no 
acute psychosis.

The November 2001 QTC examination, the veteran stated that 
his hallucinations were under control and he had had mild 
paranoia, both of which had caused him problems in the past.  
He described himself as psychotic, depressed, and anxious.  
He also stated he does not relate well to people, does not 
trust them, and is frequently paranoid.  He admitted having 
hallucinations.  He felt he could do okay, reads and walks 
every day, had not been hospitalized since 1991, had some 
mild disorganized thoughts, gets mixed up, thinks in 
tangents, and some lethargy and lack of interest.   He was 
neatly groomed and dressed, behaved normally, had a normal 
gait, was pleasant cooperative, and polite, and was not 
hostile or belligerent.  The QTC examiner thought he 
minimized rather than exaggerate his symptoms.  The veteran's 
speech was normal in rate and tone, with good grammar and 
vocabulary.  He was spontaneous and logical, and not 
tangential.  There was no pressured speech or flight of 
ideas.  There was some loose association and disorganized 
speech.  The veteran admitted to hallucinations, delusions, 
and paranoia.  He was not suicidal or homicidal, his self-
confidence was fair, and he acknowledged he was not 
functioning near the level of his education.  Although he had 
mild depression and moderate anxiety, he tried to put on a 
good face.  His fund of information was fairly good, his 
judgment was good, insight was poor, intelligence was 
average, and education a little above average.  The diagnosis 
was chronic paranoid schizophrenia, generalized anxiety 
disorder, with psychiatric problems as psychosocial 
stressors.  The veteran was able to handle his own financial 
matters.  

July 23, 2003, VAOPT records reflect that the veteran was 
involuntarily committed at that time by his sisters because 
he was missing appointments, not taking his medication, not 
bathing, living in unhealthy conditions, being intimidating, 
and a danger to himself and others.  The veteran denied all 
of these things, stated that he was taking his medication and 
adequate care of himself.  He described his mood as 
"excellent," said he was sleeping and eating well, with a 
good energy level.  He denied suicidal and homicidal ideation 
and visual and auditory hallucinations.  The VA physician 
characterized his insight and judgment as fair, and described 
him as fully oriented and alert.  The diagnosis was 
schizophrenia, with a GAF of 45.

Later that month, on July 27, 2003, while still hospitalized, 
the veteran was characterized as interacting well with 
selected peers, making good eye contact, open to conversation 
with staff, talkative, pleasant, compliant, cooperative, and 
having good insight.  He indicated that he used to hear 
voices but has not for several years.

The July 29, 2003, discharge summary noted the veteran's 
claims that his sisters had him committed in order to sell 
the house that he shared with his mother, and characterized 
these claims as "delusions."  When the physicians asked the 
veteran's sister to visit him, she refused, stating she was 
too busy.  The physician also noted the sister's claim that 
the veteran was not spending his money wisely, and her 
request for information on someone other than the veteran 
receiving his payments.  The veteran admitted to ordering 
numerous catalogues.  According to the physician, the veteran 
progressed during his stay, eating and sleeping well, 
appropriately interacting, and characterized his delusions as 
less pronounced and more redirectable.  He agreed to let his 
sister manage the affairs relating to the house, was less 
grandiose, and his delusions were less fixed and disturbing.  
His form of thought was linear, his mood was great and his 
affect was affable and full.

During a November 2003 psychiatric examination, the veteran 
was reluctant to provide much history.  The examiner noted 
the veteran  had received VA outpatient treatment for 22 
years, and was being seen every 3 months.  The veteran 
described his sleep and appetite as good, and his 
concentration as adequate.  He indicated he had no difficulty 
with his temper, and did not have panic attacks or suicide 
attempt.  He also stated that he did not work because of his 
anxiety.  He reportedly lives by himself and does his own 
cooking and cleaning.  He has friends, likes to fish and 
watch television, and goes to church.  The examiner described 
the veteran's physical health as "pretty good."

According to the examiner, the veteran was alert, 
cooperative, and neatly dressed.  He answered questions but 
did not volunteer much information.  There were no loose 
associations, flights of ideas, or bizarre motor movements or 
tics.  The veteran's mood was tense and a little guarded, but 
his affect appeared appropriate.  He did not have homicidal 
or suicidal ideation or intent.  He indicated that he 
occasionally heard hissing noises, but denied hearing voices.  
He also denied suspiciousness, delusions, or ideas of 
reference.

The cognitive evaluation revealed that the veteran had 
adequate remote and recent memory.  His insight and judgment 
appeared marginal and his intellectual capacity was adequate.  
The diagnosis was schizophrenia, chronic undifferentiated 
type in partial remission.  Psychosocial stressors were said 
to be that the veteran lives alone and there was some 
impairment of psychosocial functioning.  His GAF was 53 
with moderate impairment of psychosocial functioning.  

A comparison of the relevant provisions of DC 9205 with the 
veteran's symptoms since his March 2000 claim indicate the 
current 30 percent evaluation of his schizophrenia and 
anxiety disorder is appropriate.  

The report of the recent November 2002 VA examination shows 
the veteran did not have the symptoms commensurate with a 
higher rating of 50 percent, the next highest evaluation for 
his schizophrenia.  His affect appeared appropriate to the 
examiner, and he thus did not have the flattened affect 
associated with the 50 percent evaluation.  There were no 
loose associations or flight of ideas, and he thus did not 
have the circumstantial, circumlocutory or stereotyped speech 
required for a 50 percent evaluation.  He also did not have 
panic attacks at all, much less the once per week attacks 
noted in the 50 percent evaluation.  There was no suggestion 
that he had difficulty understanding complex commands, as his 
intellectual capacity was characterized as adequate and he 
was able to cooperate with the examination.  He did not have 
impairment of his short- or long-term memory, as the examiner 
characterized the veteran's remote and recent memory as 
adequate.  His insight and judgment appeared marginal, and 
thus he perhaps had some impaired judgment and abstract 
thinking of the type envisioned by DC 9205.  But he had no 
difficulty with his temper, and his mood therefore did not 
appear disturbed.  Finally, he noted that he had friends, 
liked to fish, and goes to church, suggesting he does not 
have difficulty in establishing and maintaining effective 
social relationships.

The veteran has had some of the above symptoms at times 
between March 2000 and the present, but they have not been of 
the nature and frequency required for a higher, 50 percent, 
evaluation.  The SSA ALJ noted incoherence, illogical 
thinking, loose associations, flat affect, and auditory 
hallucinations.  However, this was in August 1992, and the 
symptoms improved to varying degrees between that time and 
the present.  The veteran's mood since has been characterized 
as good and his speech logical, although his affect was flat 
in May 2000.  The November 2001 QTC examination also recorded 
some symptoms of the type reflected in the 50 percent 
evaluation, such as some loose association and disorganized 
speech, but contained many more symptoms that were akin to 
the 30 percent evaluation, such as normal speech, spontaneous 
and logical thought, good judgment, and ability to handle his 
own financial affairs.  

Moreover, although his sisters had him involuntarily 
committed in July 2003, the veteran described his mood as 
excellent, and more importantly the evaluating VA physician 
characterized the veteran's insight and judgment as fair, 
while also noting that he interacted well with selected peers 
and, by the time of his discharge, his thought processes were 
linear, mood great, and affect affable and full.  
The delusions he had were related to his sisters, which was 
understandable in that they had had him committed and one of 
them refused to visit him in the hospital.  Although his 
sisters also accused him of spending money unwisely, this is 
not necessarily a symptom of schizophrenia, and the veteran 
indicated and the examiner appeared to agree that he was able 
to do his own cooking and cleaning, the type of self-care 
that is characteristic of the 30 percent evaluation.

Finally, the veteran's GAF scores are also consistent with 
the 30 percent evaluation. A GAF score is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)).  
This is more commonly referred to as DSM-IV.

The veteran's GAF on the recent November 2003 examination was 
53, having improved from 45 in July 2003.  A GAF of 41 to 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60, on the other hand, is indicative of only 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Such moderate 
symptoms are also consistent with the 30 percent evaluation.

Finally, an extra-schedular rating for the veteran's 
schizophrenia is not warranted.  His hospitalization for this 
disorder has not been frequent.  Although the schizophrenia 
has interfered with his employment, it has not done so to the 
level that would require extra-schedular consideration, since 
those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the 30 percent evaluation is appropriate for the 
veteran's current schizophrenia and anxiety disorder, and a 
higher evaluation of 50 percent is not warranted.


Dermatophytosis

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the Court held 
that when the governing laws or regulations change during an 
appeal, the most favorable version will be applied absent 
Congressional intent to the contrary or if the Secretary of 
VA has indicated otherwise.  Recently, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id., at *14-*15.  
Thus, the regulation at issue in this particular case, 67 
Fed. Reg. 49,590 - 49,599 (2002) codified at 38 C.F.R. § 
4.118 (2003), cannot be construed to have retroactive effect 
unless its language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  By its terms the regulation is effective August 
30, 2002, see 67 Fed. Reg. at 49590, and it thus cannot be 
applied to the period prior to that date.  But none of the 
above cases or General Counsel opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the rule that 
the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change); Cf. Dudnick v. Brown, 10 Vet. 
App. 79, 79-80 (1997) (applying "more favorable version" 
rule to periods both before and after effective date of new 
criteria pertaining to mental disorders).

Therefore, the Board will address:  (1) whether, for the 
period prior to August 30, 2002, the veteran was entitled to 
a higher rating under the old criteria and (2) whether, for 
the period on and after August 30, 2002, he is entitled to a 
higher rating under either the old or the new criteria.

Under the regulations in effect as of August 30, 2002, 
dermatophytosis (DC 7813) is either to be rated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis (DC 7806), depending upon the predominant 
disability.  67 Fed. Reg. 49, 590 - 49, 599 (July 31, 2002), 
effective August 30, 2002.  The RO rated the veteran under DC 
7806, Dermatitis or Eczema.

Under these criteria, where less than 5 percent of the entire 
body or exposed body areas are affected, and no more than 
topical therapy is required during the past 
12-month period, a 0 percent (i.e., noncompensable) rating is 
assigned.  Id.  In order for a compensable rating to be 
assigned, the evidence must show that at least 5 percent, but 
less than 20 percent, of the entire body or the exposed areas 
are affected, or it must show that intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than 
six weeks during the past 12-month period.  In those cases, a 
10 percent rating is assigned.  Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  When more than 40 percent of the 
entire body or exposed areas are affected or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period; a 60 percent rating is assigned.  38 C.F.R. 
§ 4.118, DC 7806 at 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 
2002), effective August 30, 2002.

Under the regulations in effect prior to August 30, 2002, the 
rating criteria under the provisions of DC 7806 referred to 
ulceration, exfoliation or crusting and the extent thereof, 
pruritus, systemic or nervous manifestations, lesions and the 
extent thereof, and the appearance of the disorder on exposed 
skin, especially if it was disfiguring.

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable rating 
was assigned under 38 C.F.R. § 4.118, DC 7806 (2002).

In order for a compensable rating to be assigned, the 
evidence needed to show eczema with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
Then, a 10 percent disability rating was assignable.  If the 
exudation or itching was constant and there were extensive 
lesions or marked disfigurement, a 30 percent disability 
rating was assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation or exceptional repugnance needed to 
be shown.  38 C.F.R. § 4.118, DC 7806 (2002).

The November 2003 VA examination showed skin lesions with no 
ulceration, no exfoliation, and no crusting.  The area 
exposed was approximately 20 percent of the neck and about 1 
percent of the body.  There was no tissue loss, induration, 
inflexibility, or hypopigmentation.  There was 
hyperpigmentation that was greater than 6 square inches.  
There were papules on the neck and hyperpigmentation on the 
neck and upper portion of the chest along the area of the 
suprasternal notch.  There was no limitation of motion caused 
by the skin trauma.  There was no systemic disease.  The 
diagnosis was fungal rash on the neck/dermatophytosis.

The RO increased the veteran's rating to 30 percent, under 
the new criteria, because the exposed area was approximately 
20 percent of the neck.  This was correct, as DC 7806 
provides that where 20 to 40 percent of the entire exposed 
areas are affected, a 30 percent rating is warranted.  Since 
the veteran fell within this range, a 30 percent evaluation 
was appropriate.  The next highest, 60 percent, evaluation 
is not warranted because more than 40 percent of the exposed 
areas are not affected; nor is there constant or near 
constant systemic therapy required.

The veteran would not be entitled to a higher evaluation than 
30 percent under the old criteria, either.  There was no 
constant itching or exudation and extensive lesions or marked 
disfigurement that would warrant a 30 percent rating, and 
certainly no ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations or exceptional 
repugnance that would warrant the next highest, 50 percent, 
evaluation.

The Board notes that, although the 30 percent evaluation is 
available to the veteran from the date it took effect, August 
30, 2002, there was no evidence warranting such an evaluation 
until the November 6, 2003, VA examination.  Thus, it is that 
date from which he is entitled to the 30 percent evaluation, 
as will be explained in the next section of this decision.

As to the evaluation of his dermatophytosis prior to the 
November 6, 2003, examination, the veteran, at his July 1999 
VA examination, stated that he had no general skin disease at 
that time and received no treatment for it.  The physical 
examination revealed there was no general skin disease 
present.  There was some very slight discoloration and some 
slight enlargement of a few hair follicles in the beard area, 
but no scars in that area.  These skin lesions were not 
associated with any systemic disease and did not manifest 
with any nervous condition.  The examiner concluded that the 
veteran in the past had sycosis barbae, which responded to a 
change in his shaving habits and the use of cortisone cream.  
The examiner concluded:  "[A]t the present time there is no 
active skin disease present.  Prognosis is good.  Pictures 
are being taken and are enclosed but these will not show any 
skin disease."

Thus, the July 1999 skin VA examination shows the veteran was 
entitled to no higher than a 0 percent (i.e., noncompensable) 
evaluation, because he had no skin disease and no symptoms 
such as exfoliation, exudation or itching involving an 
exposed surface or extensive area, which would warrant a 
higher, compensable evaluation.  Similarly the VAOPT records 
from May 1999 to November 5, 2003, do not reflect any 
additional evidence of dermatophytosis or other symptoms of 
disabilities of the skin.

Finally, an extra-schedular rating is not warranted for the 
veteran's dermatophytosis.  He has not been hospitalized for 
treatment of this condition, much less frequently, and there 
is no indication that the dermatophytosis has caused marked 
interference with his employment.

In sum, the veteran is not entitled to a higher evaluation 
than the 30 percent he is receiving based on the old or new 
criteria, and he is not entitled to a compensable evaluation 
for the time period prior to the November 2003 VA examination 
that revealed the symptoms that resulted in the increase to 
30 percent.


Earlier Effective Date for the 30 Percent Evaluation for the 
Dermatophytosis

In Harper v. Brown, 10 Vet. App. 125, 126 -27 (1997), the 
Court held that the general rule in establishing effective 
dates is the later of the date of increase, i.e., date of 
entitlement, or the date the claim is received. The exception 
is when the date of increase, i.e., date of entitlement, 
precedes the claim, provided that the claim is received 
within one year thereof, in which case the effective date is 
the date of increase, i.e., date of entitlement.  The 
veteran's entitlement to a 30 percent evaluation occurred as 
a result of the November 6, 2003, VA examination, which 
revealed the symptoms warranting an increased evaluation for 
his dermatophytosis.  His claim for an increased rating for 
his dermatophytosis was filed in March 2000.  As the date of 
entitlement did not precede the claim, the exception does not 
apply.  The effective date of the 30 percent evaluation of 
the veteran's dermatophytosis was therefore correctly set at 
November 6, 2003.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Petition to Reopen Claim for Service Connection for a Heart 
Disorder

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  Here, the veteran 
filed his petition to reopen in March 2000-prior to this 
date, so the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence meant evidence not 
previously submitted to agency decisionmakers which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

In this case, the RO previously considered and denied the 
veteran's petition to reopen his claim for service connection 
for a heart disorder in August 1997.  The RO notified him of 
its decision denying his petition by letter in 
September 1997.  He did not appeal that decision, and it is 
therefore final and binding upon him based on the evidence 
then of record.

To reopen this claim, he must present evidence that is both 
new and material.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1104, 20.1105 (2003).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the October 1974 and January and May 
1979 SMRs -- already of record -- show the veteran was 
diagnosed with an enlarged heart in service.  Other evidence 
already of record includes the July 1993 Hospital Discharge 
Summary, which diagnosed him with new onset atrial 
fibrillation.  At that time, cardiology consultants believed 
this disorder was probably secondary to catecholamine release 
following administration of the intravenous dye for 
radiological procedure.  They also expressed the belief that 
the right-sided heart enlargement was probably secondary to 
an underlying primary pulmonary hypertension.  This Discharge 
Summary served as the basis for the previous, August 1997 
denial of the veteran's claim, as the RO stated:  "The 
medical evidence received shows onset of atrial fibrillation 
in 1993, but does not provide a link between the complaints 
in 1993 and a chronic heart condition during service."

In its December 2003 SSOC, the RO characterized the July 1993 
Discharge Summary as evidencing a clinical diagnosis of 
paroxysmal ventricular tachycardia, a characterization also 
made in the August 8, 2000, VAOPT records.
The RO denied the petition to reopen because the VAOPT 
records did not show recent medical treatment for this 
disorder, and because the disorder was noted in previously 
submitted evidence.

However, the VAOPT records from May 1999 through October 2001 
considered in the January 2002 rating decision and the VAOPT 
records from December 2001 through July 2003 considered in 
the December 2003 SSOC contain information that suggests a 
link between the veteran's in-service heart enlargement and 
current symptoms that may be related to his atrial 
fibrillation or paroxysmal ventricular tachycardia, or may 
themselves constitute a heart disorder.

These records contain the following statement in numerous 
instances (for example, the VAOPT records of May 2, 2001, 
October 10, 2001, January 11, 2002, April 17, 2002, May 14, 
2003):  "Cardiac hypertrophy noted in discharge summary 
1993, after episode of atrial fibrillation.  C-file CXR 
report noted 'borderline heart enlargement' while in the 
military."  This repeated notation of the veteran's heart 
disability with an onset in July 1993 and his in-service 
heart enlargement suggests the possibility of a link between 
the two.  Moreover, there are numerous references to symptoms 
that suggest he has a current heart disorder, such as the 
July 1, 2000, VAOPT record noting the paroxysmal ventricular 
tachycardia, enlargement of heart, irregular heartbeats, 
passing out, sweating, shortness of breath; the July 2003 
notation of palpitations following exercise; and the fact 
that he passed out during his July 2003 hospitalization, 
which the VA physician characterized on July 24, 2003, as a 
syncopal episode likely due to vasovagal or arrhythmia.

This evidence from the recent VAOPT records is new, as it had 
not previously been submitted to agency decisionmakers.  
Moreover, it bears directly and substantially on the specific 
matter under consideration, i.e., the veteran's heart 
disorder.  Finally, taken in connection with evidence 
previously assembled, the new evidence shows a possible link 
between the veteran's in-service heart enlargement and a 
current heart disorder, and is thus material and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a heart disorder.  Accordingly, this claim 
must be reopened.


ORDER

The claim for an increased rating for dermatophytosis is 
denied.

The claim for an effective date earlier than November 6, 
2003, for the 30 percent rating for the dermatophytosis is 
denied.

The claim for an increased rating for the schizophrenia and 
generalized anxiety disorder is denied.

The petition to reopen the claim for service connection for a 
heart disorder is granted, subject to the further development 
of the evidence concerning this claim.



REMAND

As there is now evidence that the veteran has at the least 
persistent or recurrent symptoms of a heart disability, and 
that it may be associated with his military service, 
specifically, the in-service diagnosis of an enlarged heart, 
a medical nexus opinion is needed to determine whether there 
is a relationship between the two.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim for service 
connection for a heart disorder.

2.  The RO should obtain copies of all of 
the veteran's VA treatment records since 
July 2003, including, but not limited to, 
any additional treatment he has received 
relating to his heart at the Durham, 
North Carolina VAMC.  Any records 
obtained should be associated with the 
other evidence in the claims file.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his heart not 
already associated with the claims file, 
including, but not limited to, those of 
the Pitt Memorial Hospital.  Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional evidence is 
obtained, schedule the veteran for an VA 
cardiology examination to assess the 
nature, time of onset, and etiology of 
any heart disorder.

The claims folder is to be made available 
to the examiner and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.

Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any current heart 
disorder is related to the in-service 
diagnosis of an enlarged heart, or 
otherwise related to the veteran's 
military service.  If no opinion can be 
rendered, an explanation should be set 
forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claim for 
service connection for a heart disorder.  
If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



